Citation Nr: 1203603	
Decision Date: 01/10/12    Archive Date: 02/13/12

DOCKET NO.  08-10 088A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a respiratory disability, to include asthma.

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Prem, Counsel



INTRODUCTION

The Veteran served on active duty from October 1995 to May 2002; and from July 2003 to August 2005.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in August 2006, a statement of the case was issued in February 2008, and a substantive appeal was received in April 2008.   

The Veteran's notice of disagreement also included the issue of entitlement to service connection for a lumbosacral strain.  In September 2011, the RO issued a rating decision in which it granted service connection for a lumbosacral strain.  Since the granting of service connection constitutes a complete grant of the claim, the issue is not before the Board.  

In the Veteran's April 2008 substantive appeal, he requested a DRO hearing.  He withdrew that request by way of a January 2009 correspondence.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Respiratory disability
The RO acknowledged that the Veteran's June 2003 entrance examination report was void of any complaints of asthma prior to his second period of service; but that the Veteran then reported a history of asthma in January 2005 and again on his June 2005 separation examination.  He was diagnosed with asthma by history at separation from service.    He underwent a December 2005 VA examination in which he reported asthma since 1996.  The examiner diagnosed the Veteran with a history of asthma.  The examiner did not have the claims file available to review.  Consequently, he did not render any opinion regarding its etiology.  

The Board finds that with a diagnosis of asthma in service (albeit a diagnosis by history), and current respiratory complaints, a VA examination and opinion is warranted to determine the nature, extent, and etiology of any respiratory disability from which the Veteran may suffer.  

The Board also notes that an October 2005 VA treatment report reflects that the Veteran reported a history of asthma since childhood.  Consequently, the RO must consider whether or not the Veteran is entitled to service connection for a respiratory disability that pre-existed service but that may have been aggravated by service.

When no preexisting condition is noted upon entry into service, the Veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any "increase in disability [was] due to the natural progress of the" preexisting condition.  38 U.S.C.A. § 1153.  

Hypertension
In its April 2006 denial of the Veteran's claim, the RO stated that service connection is denied "since there is no evidence the claimed condition exists."  However, the RO noted that the Veteran underwent a VA examination in December 2005; and that the examiner diagnosed him with hypertension stage 1.  

The probative value of the December 2005 VA examination is uncertain given that the examiner did not review the claims file; and the fact that the blood pressure readings taken at the time of the examination were within normal limits.  Nonetheless, the diagnosis is at least some evidence that the Veteran does, in fact, have hypertension.  

The Veteran (through his representative) has requested that the claim be remanded so that the Veteran can undergo another VA examination to determine if the Veteran has hypertension, and whether it began during or is causally related to service, to include whether it secondary to his service connected posttraumatic stress disorder (PTSD).  

The Board agrees that a decision on this claim cannot be made without a clarification of the medical evidence.  The Board finds that the RO should schedule the Veteran for a VA examination for purpose of determining the nature, extent, and etiology of alleged hypertension.  The examiner should be asked whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's hypertension (if any) began during or is causally related to service, to include whether hypertension was caused, or aggravated by, his service connected posttraumatic disorder.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA examination for the purpose of determining the nature, etiology and severity of the Veteran's alleged respiratory disability.  The claims file must be made available to the examiner for review in connection with the examination.  Following a review of the relevant medical evidence in the claims file, to include the service treatment records and post-service treatment records; the medical history obtained from the Veteran; the clinical evaluation; and any tests that are deemed necessary, the examiner should opine whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's respiratory disability (if any) began during or is causally related to service.  

The examiner should also opine whether there whether there is clear and unmistakable evidence that Veteran's disability both preexisted service and was not aggravated by service.  

2.  The Veteran should be afforded a VA examination for the purpose of determining the nature, etiology and severity of the Veteran's alleged hypertension.  The claims file must be made available to the examiner for review in connection with the examination.  Following a review of the relevant medical evidence in the claims file, to include the service treatment records and post-service treatment records; the medical history obtained from the Veteran; the clinical evaluation; and any tests that are deemed necessary, the examiner should opine whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's hypertension (if any) began during service or is causally related to service, to include whether hypertension was caused, or aggravated by, his service connected posttraumatic disorder.  

3.  After completion of the above, the AMC should review the expanded record and determine if the benefits sought can be granted.  If the claims remain denied, then the AMC should furnish the Veteran and his representative with a supplemental statement of the case, and afford a reasonable opportunity for response before returning the record to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



